By the Court.
Campbell, J.
[After stating facts ]—It is well settled that where a plaintiff brings an action for a part only of an entire and indivisible demand, the verdict and judgment in that action are a conclusive bar to a subsequent suit for another part of the same demand. As was said in Secor v. Sturgis, 16 N. Y. 548, 554, “it results from this principle, and the rule is fully established, that an entire claim, arising either upon a contract or from a wrong, cannot be divided and made the subject of several suits, and, if several suits be brought for different parts of such a claim, the pendency of the first may be pleaded in abatement of the others, and a judgment upon the merits in either will be available as a bar in the other suits.” But it is only entire claims, such as are indivisible in their nature, which cannot be divided—not such as are separate and independent of each other. But the whole subject is fully discussed and numerous authorities in this State cited and commented on in Secor v. Sturgis, and it was held in this court in that case, that, where the plaintiffs were carrying on different branches of business—some of the partners managing one branch, and other partners conducting the" other branch, and all having a common interest in the whole business—that the prosecution and recovery of a claim, arising out of work and *75labor performed by one branch, formed no defense to a claim arising from goods sold and delivered by the other branch, though both claims were due and payable when the first action was commenced.
That decision virtually overruled some of the authorities in this State, as will be seen by a reference to such authorities cited and commented on in the opinion delivered in that case, and to which it is only necessary to refer. That case decides that claims which under some of the former decisions in this State were held to be entire and indivisible, were separate and independent contracts, and might be prosecuted as such at the option of the plaintiffs.
Now, what is the fair construction of the two subscriptions which the defendant made ? The agreement which he signed, undertaking to pay for certain shares of stock, was signed by numerous other parties, all signing not jointly but severally, and each subscriber as much bound, irrespective of any other subscriber, as if his name had been signed to another copy of the instrument of agreement. The agreement which the defendant signed was virtually a contract to purchase a certain number of shares of stock thereupon to be issued to him and to pay therefor a certain sum of money. Waiving any consideration of what was said at the time by the defendant .of the object he had in view in making his two distinct subscriptions, and looking alone at his acts, what construction is to be' put on them ? The subscriptions were made at the same time, separately—one of the simple signature—to the other signature the letters Exr. were added, showing conclusively that the latter subscription was not an addition to the former, but entirely irrespective and independent of it. That the defendant became personally bound by the latter as well as by the former subscription makes no difference in this view, inasmuch as there was a manifest intent on the part of the defendant to make separate contracts for his purchase of the five thousand dollars of stock. Suppose the defendant had signed at the same time two instruments in the form of promissory notes, both containing subtantially the agreement he entered into; each of the same date and tenor, and reciting that, in consideration of, or for value received in, fifty shares of stock thereupon to be issued to *76him, he promised to pay the sum of two thousand five hundred dollars." Mo doubt can arise but he could be prosecuted on each instrument in separate actions. The defendant did virtually the same thing. He subscribed his name a second time, not by mistake bpt purposely; not to add to his former subscription, but to make another and independent one; and, whether he signed one paper, or two papers, one the copy or transcript of the other, makes no difference. He declared his intent to make separate contracts, and manifested his intent by his acts. It seems to me very clear, therefore, that the plaintiff’s claim is not entire and indivisible, but, on the contrary, it was understood at the time of the subscription that the defendant made two separate contracts, and, also, such is the fair construction to be put upon his acts. It was optional therefore with the plaintiff to commence one or two actions. Whether they should not have been consolidated was another question. But the defendant made no effort in that direction. I am of opinion that the pendency of the action to enforce payment of the first subscription forms no sufficient grounds for abating the action to enforce the second subscription. <
The judgment should be reversed, and a new trial ordered.
All the judges concurred, except Davies, J., who read an opinion for affirmance.
Judgment reversed, and new trial ordered, costs to abide event.